Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 1 of 7
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 2 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 1 of 6
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 3 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 2 of 6
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 4 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 3 of 6
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 5 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 4 of 6
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 6 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 5 of 6
                            Case 3:21-cv-00697-MEM Document 1-12 Filed 04/15/21 Page 7 of 7




Document title: I bought DomainNames.com from NetworkSolutions, but they took it back. - NamePros
Capture URL: https://www.namepros.com/threads/i-bought-domainnames-com-from-networksolutions-but-they-took-it-back.1065682/
Capture timestamp (UTC): Fri, 08 Jan 2021 22:49:59 GMT                                                                        Page 6 of 6
